On Return to Remand

McMILLAN, Judge.
This cause was remanded to the trial court with instructions to enter an order making specific findings of fact concerning the issue of ineffective assistance of trial counsel raised in the appellant’s Rule 32, Ala.R.Cr.P., petition. The trial court has returned to us the following findings of fact and denied the petition:
“This case was remanded for specific findings of fact concerning the petitioner’s allegations of ineffective assistance of counsel. At the hearing on his Rule 32 [petition], the petitioner was represented by retained counsel. He testified at this hearing but offered no evidence concerning this allegation. The court finds that the allegation of ineffective assistance of counsel is not supported by the evidence offered. It is noted that petitioner has now retained other counsel and now alleges that counsel at the Rule 32 [hearing] was ineffective because he failed to present any evidence concerning this issue.”
Because the trial court found that the appellant’s claim of ineffective assistance of counsel consisted merely of bare allegations, unsupported by any evidence, its judgment denying the petition is due to be affirmed.
AFFIRMED.
All Judges concur.